Citation Nr: 0529800	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dementia, claimed as 
due to an in-service head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of theDepartment 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied entitlement to the requested benefit.  In 
March 2005, the Board remanded this case to the RO so that a 
hearing could be scheduled and so that the RO could properly 
inform the veteran of the provisions of 38 C.F.R. § 3.159 
(2005).  The remand was complied with by the RO; however, the 
veteran failed to report for the scheduled hearing.  The case 
has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's dementia was not present in service, nor is it 
etiologically related to any incident of service.


CONCLUSION OF LAW

Dementia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159 (2005).  These provisions require that, 
upon the receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously of record, that 
is necessary to substantiate the claim.  This notice shall 
indicate which portion of the information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, is to be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b).  VA must make reasonable efforts to assist the 
claimant in obtaining the relevant evidence, except that VA 
is not required to assist if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1), (2); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1), (2); 38 C.F.R. 
§ 3.159(c)(1).  If VA is attempting to obtain records from a 
Federal department or agency, the effort to obtain them will 
continue until the records have been obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to find them would be futile.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran filed a substantially complete 
claim for service connection for dementia secondary to an in-
service head injury in October 1999.  The rating action then 
denied service connection in December 2001.  In June 2002, 
the veteran was provided with a supplemental statement of the 
case (SSOC) which included the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  This case 
was then remanded by the Board in March 2005, in part because 
the veteran had not been informed of the provisions of the 
VCAA as they applied to the claim on appeal.  The RO sent 
VCAA notice letters to the veteran in March and June 2005.  
The SSOC and the VCAA letters provided notice to the claimant 
of what information and evidence must be submitted to 
substantiate the claim, as well as what type of information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  They also 
informed him that he should submit any evidence he had which 
might be relevant to his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  He was provided notice on at 
least three different occasions (see above).  The obtained 
and associated with the claim folder all relevant treatment 
records.  The veteran was also examined on two separate 
occasions, and he was given the opportunity to appear at a 
personal hearing.  Therefore, it is found that the veteran 
was aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relation to the claim, and the claim 
was readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

II.  Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran has contended that he suffers from dementia as a 
direct result of a head injury that he suffered in service.  
Therefore, he believes that service connection is justified.

The service medical records show that the veteran sustained a 
head injury on September 23, 1945.  He had been a passenger  
in a weapons carrier that was involved in an accident.  He 
sustained a laceration to the head and was temporarily 
rendered unconscious.  A small laceration above the left ear 
was cleaned and sutured.  These records do not show any 
mental condition or dementia in service, either in 
association with the above-discussed trauma or at any other 
time.

In 1998, the veteran was mugged in a church.  He was treated 
in the emergency room, but was not hospitalized.  On 
September 27, 1999, he was admitted with complaints of a 
sudden inability to speak.  He had a history of hypertension 
and carotid artery stenosis.  He had undergone a right 
carotid endarterectomy ten years before.  A March 2000 
magnetic resonance imaging (MRI) of the brain noted further 
suspicious symptoms of recurrent transient ischemic attacks 
(TIAs).  

The veteran was examined by VA in March 2001.  The examiner 
noted that the veteran, who was noted to be 80 years of age, 
had been evaluated at the time of his stroke in 1999 and it 
was determined at that time that his dementia was related to 
the stroke and hardening of the arteries due to advancing 
age.  The examiner stated "I do not see a relationship 
between the dementia described in the charts as due to stroke 
and the mugging and old arteries as being related to the 
accident in the service.  . . .  Scalp laceration is not 
related to dementia as a cause."

Another VA examination was conducted in August 2001.  It was 
noted that MRIs had shown carotid artery disease, 
intracranial arterial disease, and multiple infarcts.  There 
was no reference made to findings suggesting late residuals 
of any head trauma that occurred in 1945.  The diagnoses were 
status post 1945 head injury with loss of consciousness; 
carotid artery and intracranial arterial atherosclerotic 
disease diagnosed between 1996 and 2000, not thought to be 
related to the motor vehicle accident and head injury in 
1945; and multiple cerebral infarcts secondary to the above-
noted artery disease and not to the 1945 head trauma.  

After a careful review of the evidence of record, the Board 
finds that service connection for dementia secondary to an 
in-service head trauma is not warranted.  The evidence 
clearly shows that the veteran did sustain a head injury in 
service that, at that time, resulted in a temporary loss of 
consciousness and a small laceration above the left ear.  
However, there was no suggestion in the service medical 
records that this injury resulted in any mental 
abnormalities, such as dementia.  Significantly, the veteran 
has been examined on two occasions by VA, at which time the 
examiners found no causal connection between the head injury 
sustained in service and his dementia.  Rather, the examiners 
opined that his dementia was related to carotid artery 
disease, which developed many years after his service, which 
ended in 1946.  The examiners further stated that his carotid 
artery disease was also not related to his in-service head 
injury.  Therefore, there is no competent evidence that 
service connection for the veteran's dementia is justified.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for dementia due to an in-service head injury.


ORDER

Entitlement to service connection for dementia, claimed as 
due to an in-service head injury, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


